            Case 2:18-cv-01830-WBS-KJN Document 32 Filed 07/28/20 Page 1 of 3


     JOHN L. BURRIS, Esq. SBN 69888
1    ADANTÉ D. POINTER Esq. SBN 236229
     MELISSA C. NOLD, Esq. SBN 301378
2    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
3    7677 Oakport Street, Suite 1120
     Oakland, California 94621
4    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
5    john.burris@johnburrislaw.com
     adante.pointer@johnburrislaw.com
6    melissa.nold@johnburrislaw.com
7    Attorneys for Plaintiff
     N.M. by and through his Guardian Ad Litem CASSIUS HUDSON-BERNSTINE &
8    BRIGETT McINTYRE
9

10

11
                                    UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13

14   N.M., et al.,                                          CASE NO.: 2:18-cv-01830-WBS-KJN
15
                                  Plaintiffs,
16
                                                            STIPULATION & ORDER TO DISMISS
             vs.                                            THE ENTIRE ACTION
17

18   COUNTY OF SACRAMENTO, et al.
                                                            Honorable William B Shubb
19
                                 Defendants.
20

21

22           IT IS HEREBY STIPULATED by and between Plaintiffs and Defendants, by and through
23   their respective designated counsel, that pursuant to the written Release and Settlement Agreement
24   and FRCP 41(a)(1), Plaintiffs will dismiss the entire action with prejudice. It is further stipulated that
25   all parties shall bear their own attorney’s fees and costs.
26
             IT IS SO STIPULATED.
27

28
           Case 2:18-cv-01830-WBS-KJN Document 32 Filed 07/28/20 Page 2 of 3



1           The parties attest that concurrence in the filing of these documents has been obtained from
2    each of the other Signatories, which shall serve in lieu of their signatures on the document.
3

4
     Dated: July 24, 2020                          THE LAW OFFICES OF JOHN L. BURRIS
5

6                                                  ______/s/ ADANTE D. POINTER____________
                                                   ADANTE D. POINTER
7
                                                   Attorney for Plaintiffs
8

9
     Dated: July 24, 2020
10
                                                 _____/s/ VAN LONGYEAR
11                                               VAN LONGYEAR
12
                                                 Attorney for the Defendants

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:18-cv-01830-WBS-KJN Document 32 Filed 07/28/20 Page 3 of 3



1

2                                   UNITED STATES DISTRICT COURT
3                                 EASTERN DISTRICT OF CALIFORNIA
4

5    N.M., et al.,
                                                           CASE NO.: 2:18-cv-01830-WBS-KJN
6
                                  Plaintiffs,
7                                                          ORDER TO DISMISS THE ENTIRE
              vs.                                          ACTION
8

9    COUNTY OF SACRAMENTO, et al.
                                                           Honorable William B. Shubb
10
                                  Defendants.
11

12

13
                                                     ORDER
14

15            Pursuant to the Stipulation by and between the parties and their respective counsels of record,

16   this entire action is hereby dismissed with prejudice with each side to bear its own attorney’s fees and

17   costs.

18

19   IT IS SO ORDERED.
20
     Dated: July 28, 2020
21

22

23

24

25

26

27

28
